Citation Nr: 1743220	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.S.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation in excess of 30 percent for the Veteran's service-connected anxiety disorder.  The Veteran timely filed an appeal of this decision.  

In September 2014, the Veteran and his friend testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the Veteran's electronic claims file.

In August 2015, the Board issued a decision which denied an increased evaluation in excess of 30 percent for the Veteran's service-connected anxiety disorder. The Board's August 2015 decision also determined that the Veteran had raised the   issue of entitlement to a total disability rating based on individual unemployability (TDIU), and remanded this matter back to the Agency of Original Jurisdiction (AOJ) for development and adjudication.  See Rice V. Shinseki, 22 Vet.App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed on the Veteran's TDIU claim.  

Subsequent to the supplemental statement of the case (SSOC) issued in December 2015, the Veteran underwent a VA psychiatric examination.  As the Veteran's only service-connected disability is anxiety disorder, the examination is relevant to his TDIU appeal.  However, that examination has not been considered by the AOJ in the first instance as it pertains to his TDIU claim, and remand for consideration of such evidence is warranted. 38 C.F.R. § 19.31. 

Additionally, the last VA treatment records in the claims file are dated in June 2016.  Relevant ongoing medical records should also be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dating since     June 2016.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




